Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  159451                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  COLLEEN BODNAR, GREG BOZIMOWSKI,                                                                    Richard H. Bernstein
  CAROL BURKE, GLENDA CALVIN, KEVIN                                                                   Elizabeth T. Clement
  CARDWELL, LESLIE CARDWELL, ANDREA                                                                   Megan K. Cavanagh,
                                                                                                                       Justices
  CHELOTTI, JANA CHRUMKA, JOHN
  CIROCCO, CECILIA DURONIO, SHARON
  ESGUERRA, MARIANNA FLATT, MARIA
  GAMBLE, CHERYL ROBB-GENEVICH,
  KIM GLANDA, BECCA GRAHAM, MARY
  MARGARET GULOWSKI, ANGELIQUE GWIN,
  CHRISTYNE ISON, STEVE KISH, HEATHER
  KWIATKOWSKI, ROBERT LOSEY,
  KATHLEEN McNELIS, JESSICA MAST, GREG
  O’DELL, OSCAR ONG, CHRISTINA POTKAY,
  KIMBERLY RAFFLER, BRUCE REED, NANCY
  RICHARDS, KSENIA SCEKIC, SARAH SIMS,
  CINDY THORNE, KELLY TRETHEWEY,
  YOLANDA WILKINS, MARIE WILLIAMS,
  SHEILA WILLIAMSON, KENNETH ANDREW
  WILLARD, and RUTHANNE WIRTH,
            Plaintiffs-Appellants,
  v                                                                SC: 159451
                                                                   COA: 337615
                                                                   Oakland CC: 2016-152330-CB
  ST. JOHN PROVIDENCE, INC. and
  ASCENSION HEALTH,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 5, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2020
           t0224
                                                                              Clerk